         Case 1:19-cr-00757-JMF Document 57 Filed 07/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -  X
                               :
UNITED STATES OF AMERICA       :
                               :     ORDER
          - v. -               :
                               :     19 CR 757 (JMF)
JOSEPH GALDIERI, Sr., and      :
JOSEPH GALDIERI, Jr.,          :
                               :
               Defendants.     :
- - - - - - - - - - - - - - - X
     Upon the application of the defendants and with the consent

of the Government, it is hereby

      ORDERED that the motion deadline is extended to September 2,

2020; any opposition shall be filed by September 23, 2020; and any

reply    shall       be     filed        by     September          29,      2020.           The     pretrial

                                     9
conference is ADJOURNED to September ___,          2:30 p.m.
                                          2020 at __________. Time

is   excluded         under        the      Speedy         Trial       Act      between          today   and

          9
September ___, 2020; the Court finds that the ends of justice

served by excluding such time outweighs the interests of the

defendants and the public in a speedy trial because of the current

public health emergency and the inability of counsel and the

defendants to prepare motions. The Clerk of Court is directed to terminate Doc. #55.

      SO ORDERED

Dated:         New York, New York
                    2
               July ___, 2020
                                                  ___________________________________
                                                  THE HONORABLE JESSE M. FURMAN
                                                  UNITED STATES DISTRICT JUDGE
                                                  SOUTHERN DISTRICT OF NEW YORK

      The parties are cautioned that further adjournments and extensions of these dates are unlikely.
